DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This application is a DIV of Patent Application No.14/705,175, filed 05/06/2015, now US Pat. No. 10,197,707B2, which is a CON of Application No. 11/101,979 filed 04/08/2005, now U.S. Pat. No. 9,052,438 B2. The preliminary amendment filed on 12/19/2018 is entered and acknowledged by the Examiner 
3.	Claims 20-25 are pending. Claims 20-25 are under examination on the merits. Claims 1-19, 26-29 are canceled. 

Information Disclosure Statement
4.	The information disclosure statements submitted on 01/30/2019, and 03/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements. 

Drawings

5.	The drawings are received on 12/19/2018. These drawings are acceptable.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
For the purpose of examination against the prior art, claim 21 is construed to recite “The method according to claim 20, wherein said connecting comprises incorporating the photochromic material into the at least a portion of the polymeric material by at least one of blending the photochromic material with the at least a portion of the polymeric material and bonding the photochromic material to the at least a portion of the polymeric material”.

8.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 22 recites the term “at least a portion of the polymeric material” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 
	For the purpose of examination against the prior art, claim 22 is construed to recite “the at least a portion of the polymeric material”.

9.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 23 recites the term “connecting” in line 2, “at least a portion of said ophthalmic device” in line 3, and “the polymeric material” in lines 3-4. There are insufficient antecedent basis for these limitations in the claim. 
For the purpose of examination against the prior art, claim 23 is construed to recite “The method according to claim 20, wherein said connecting the photochromic material into the at the polymeric material comprises casting-in-place the photochromic material and the at least a portion of the polymeric material”.

10.	Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 24 recites the term “connecting a photochromic material” in line 2, “at least a portion of the ophthalmic device” in lines 2-3, and line 4 (two occurrences).. There are insufficient antecedent basis for these limitations in the claim. Claim 25 is being depended on claim 24 is rejected as well.  
For the purpose of examination against the prior art, claim 23 is construed to recite “The method according to claim 20, wherein said connecting the photochromic material to the at least a portion of the polymeric material, comprises applying an at least partial coating comprising the photochromic material to the at least a portion of the polymeric material“.

11.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 25 recites the term “at least a portion of the ophthalmic device” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
	For the purpose of examination against the prior art, claim 25 is construed to recite “The method according to claim 24, wherein applying the at least partial coating comprising the photochromic material to the at least a portion of the polymeric material comprises one of dip coating, spin coating, roll coating, spray coating, curtain coating, and in-mold casting”.


Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

13.	Claims 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 7,556,750 B2 (hereinafter ””750”). Although the claims at issue are not identical, they are not patentably distinct from each other because “750 recites a method of making a photochromic article comprising connecting a 
photochromic material to at least a portion of a substrate, wherein the photochromic material comprising: a photochromic naphthopyran, and at least one reactive substituent bonded to the photochromic naphthopyran, wherein each reactive substituent is independently represented by one of: -A-D-E-G-J;  -G-E-G-J;  -D-E-G-J;  -A-D-J;  -D-G-J;  and -D-J;  wherein: (i) each -A- is independently -C(=O)-, -OC(=O)-, -NHC(=O)-, or -CH2-, (ii) each -D- is independently: (a) a diamine residue or a derivative thereof, said diamine residue being an aliphatic diamine residue, a cyclo aliphatic diamine residue, a diazacycloalkane residue, an azacycloaliphatic amine 
amino alcohol residue, a cyclo aliphatic amino alcohol residue, an azacycloaliphatic alcohol residue, a diazacyclo aliphatic alcohol residue, or an aromatic amino alcohol residue, wherein an amine nitrogen of said amino alcohol residue forms a bond with -A- or the photochromic naphthopyran, and an alcohol oxygen of said amino alcohol residue forms a bond with -E-, -G-, or –J,  or said amine nitrogen of said amino alcohol residue forms a bond with -E-, -G-, or -J, and said alcohol oxygen of said amino alcohol residue forms a bond with -A- or the photochromic naphthopyran,  (iii) each -E- is independently a dicarboxylic acid residue or a derivative thereof, said dicarboxylic acid residue being an aliphatic dicarboxylic acid residue, cycloaliphatic dicarboxylic acid residue, or an aromatic dicarboxylic acid residue, wherein a first carbonyl group of said dicarboxylic acid residue forms a bond with -G- or -D-, and a second carbonyl group of said dicarboxylic acid residue forms a bond with -G-,  (iv) each -G- is independently: (a) -(OC2H4)x(OC3H6)y(OC4H8)z]-O-, wherein x, y, and z, are each independently a number between 0 and 50, and the sum of x, y, and z ranges from 1 to 50;  or (b) a polyol residue or a derivative thereof, said polyol residue being an aliphatic polyol residue, a cyclo aliphatic polyol residue, and an aromatic polyol residue, wherein a first polyol oxygen of said polyol residue forms a bond with -E-, -D-, or the photochromic naphthopyran, and a second polyol oxygen of said polyol residue forms a bond with -E- or -J;  and (v) each -J is independently a group comprising a reactive moiety or residue thereof;  or -J is hydrogen, provided that if -J is hydrogen, -J is bonded to an oxygen of group -D- or -G-, forming a reactive moiety. “750 teaches the substrate comprises a polymeric material, and connecting comprises incorporating the photochromic material into at least a portion of the substrate by at least one of blending the photochromic material with at least a portion of the polymeric material of 

 	 Given that the method of making a photochromic ophthalmic device made of a polymeric material  as presently read on the method of making a photochromic article comprising connecting a photochromic material to at least a portion of a substrate as disclosed by “750, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of “750 claims and thus, render the present claims prima facie obvious. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/20/2021